Case 4:19-cv-00135-JHM-HBB Document 1 Filed 10/01/19 Page 1 of 4 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   AT OWENSBORO

                                 (FILED ELECTRONICALLY)


                  4:19-CV-135-JHM
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                             PLAINTIFF

vs.


TINA L. PRESSLEY                                                                    DEFENDANT
A/K/A TINA L. CHOATE
120 Victory Street
Mortons Gap, KY 42440-2029


                             COMPLAINT FOR FORECLOSURE


       Plaintiff, the United States of America, states as follows:

       1.      This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

       2.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

       3.      RHS is the holder of a promissory note (“the Note”) executed for value on July

14, 2010 by Defendant Tina L. Pressley also known as Tina L. Choate (“the Borrower”). The

principal amount of the Note was $100,500.00, bearing interest at the rate of 4.6250 percent per

annum, and payable in monthly installments as specified in the Note. A copy of the Note is

attached as Exhibit A and incorporated by reference as if set forth fully herein.
Case 4:19-cv-00135-JHM-HBB Document 1 Filed 10/01/19 Page 2 of 4 PageID #: 2




        4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded

July 15, 2010, in Mortgage Book 992, Page 726, in the Office of the Clerk of Hopkins County,

Kentucky. Through the Mortgage, the Borrower, unmarried, granted RHS a first mortgage lien

against the real property including all improvements, fixtures and appurtenances thereto at 120

Victory Street, Mortons Gap, Hopkins County, Kentucky (the “Property”) and described in more

detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated by

reference as if set forth fully herein.

        5.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

        6.      The United States does not seek through this action to impose personal liability

against the Borrower for the Borrower’s default on the Note and Mortgage. On April 7, 2017,

the Borrower filed a Chapter 7 bankruptcy petition in the Bankruptcy Court for the Western

District of Kentucky, Case No. 17-40368. The Bankruptcy Court granted the Borrower a

discharge from personal liability on August 8, 2017.

        7.      The Borrower has defaulted on the Note and Mortgage by failing to make

payments when due.

        8.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default and acceleration of the loan.




                                                 2
Case 4:19-cv-00135-JHM-HBB Document 1 Filed 10/01/19 Page 3 of 4 PageID #: 3




       9.      In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       10.     The unpaid principal balance on the Note is $87,175.14 with accrued interest of

$18,192.90 through September 16, 2019 with a total subsidy granted of $4,226.24, escrow

charges of $1,106.94, late charges in the amount of $130.48, and fees assessed of $13,300.71, for

a total unpaid balance of $124,132.41 as of September 16, 2019. Interest is accruing on the

unpaid principal balance at the rate of $12.6231 per day after September 16, 2019.

       11.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       12.     The United States’ mortgage enabled the Borrower to purchase the property and is

therefore a purchase money mortgage. The United States is unaware if the Borrower has a

spouse, but even if such spouse existed, pursuant to KRS 392.040(1), any surviving spouse shall

not have a spousal interest in land sold in good faith after marriage to satisfy an encumbrance

created before marriage or to satisfy a lien for the purchase money.

       13.     There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

       a.      In rem judgment against the interests of the Borrower in the Property in the

principal amount of $87,175.14, plus $18,192.90 interest as of September 16, 2019, and

$4,226.24 for reimbursement of interest credits, escrow charges of $1,106.94, late charges in the

amount of $130.48, and fees assessed of $13,300.71, for a total unpaid balance due of

$124,132.41 as of September 16, 2019, with interest accruing at the daily rate of $12.6231 from


                                                 3
Case 4:19-cv-00135-JHM-HBB Document 1 Filed 10/01/19 Page 4 of 4 PageID #: 4




September 16, 2019, until the date of entry of judgment, and interest thereafter according to law,

plus any additional costs, disbursements and expenses advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.

                                                 UNITED STATES OF AMERICA

                                                 RUSSELL M. COLEMAN
                                                 United States Attorney

                                                 s/ William F. Campbell
                                                 William F. Campbell
                                                 Katherine A. Bell
                                                 Assistant United States Attorneys
                                                 717 West Broadway
                                                 Louisville, Kentucky 40202
                                                 Phone: 502/582-5911
                                                 Fax: 502/625-7110
                                                 bill.campbell@usdoj.gov
                                                 Katherine.bell@usdoj.gov
                                                    4
                  Case 4:19-cv-00135-JHM-HBB Document 1-1 Filed 10/01/19 Page 1 of 1 PageID #: 5


OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            TINA L. PRESSLEY

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             HOPKINS
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
’        U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                    of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✔
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                           ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                   to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                        ’   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
’        Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                      ’ 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           ’    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $124,132.41                              JURY DEMAND:         ’ Yes     ’✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

10/1/2019                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
Case 4:19-cv-00135-JHM-HBB Document 1-2 Filed 10/01/19 Page 1 of 3 PageID #: 6




  Fom RD 19acl8
  (R.v.7{5)
                                                                                                                                         ,*.;sL I 4 ?olo
                                                                                                                                         OMB No. lE7*O17i2
                                                              ur{ITED 8trAtEt     DE RtilST Ot rcrcItr,nfiE
                                                                         nm* *rurffiidffifi$*IilfrAl Aui,., i                                        f[f, C0ff
                                                                         PROTISSORYI{OTE
                                                                                                                                         SATIT;IED
   Typeofloan sEcrroil                        502
                                                                                                                    Tl{r_           @yd
       LoenNo.                                                ,..                                                   Unlt€d   Stab   of   tung'lca
         -f                                                         ,.
                                                                                                                    By:
                                                                                                                    Titb:-
   Datc ozlt+                                      20   -Y--                                                        usDffi                    -,20-
   12o vl-ctorv St
                                                                             (Prcp.rtyAddrrt)
   Mortonr          CaD                                                      Hopkinr                         . fY
                                                                         'ffi-TstrCI:-
                                                                         -


  BORROWER'S PROMISE TO PAY. ln rstrn lbr a loan hat I han rscelwd, I prombe b pay to he order of tte United
  Statoad Amslca, actlng through he Runl Housing Ssvice (and ih euccessons) (-@vecnment) 3 1l)n-Foo.,oo
  (thb amunt ls callad ?dndpal'). pluc intorast
  INTEREST. lnter€Bt wlll be charged on the unpald prlncSpalunUl the fiJll amounl of the prlncipal has been pal4 | will pay
  lnbreat at e yesly rats        {   d                  .6250
                                               %. The inEest rab tequktd by hie sectlon is the rate I wlll pay boih bcfotr
  and afler any dtrult descrlbed below.

   PAYMENTS. ! agrre             b   pay pdncipal and lnterast using ona ol                 tro altematlvs    lndlcated belor:

      l. Pdncipal and int€r..|prymentB shallbe temporarllydefened. Tho intorgsteccrued b
   shall bc addod b tre prlnclpal. The new prlnclpd and latraccrued lntetut shall be payable          r8guhr amctzad           in t95
   installments on thc dab lndicalsd in the bor bdor. t authoda the Govemmcnt to entar thc amount of such nar prlncipal
   here:l-,andtheamountofsuchr9gularlnstBllmgnt8intheboxbelorrwlrgnsudtamolnEhavebeen
   dEtermined. I agfoo          b   pay princlpal and interost ln installments as indicated in the box beloi/.

        ll. Payments shall not be dekred. ! agree to pay principal and int€rBt                          in          1q6        installmenb ae indicated in
  the box belor.
   I will pay pritlcipal and intetost by making a payment wery month.
   I wi[ hiki my'monthly payment on the rltsh day of each tmnh beginning on                                      ;39]9-and
                                                                                                                ---!ggg*-11*
   conriruing for 3 9       s
                            months. I will meka th6se peyments every month until I have paid all of the principal and int€re8t
   and any oher chargee descdbed below that I may owe undar this nota. My rnonthly payments will be applied b interost
   before pdncipal. lf on           ---gglyg*                       .W
                                                       ,l still owe amounts under lhis nota, I will pay those amountB in tull on
   that dats, whlch is called the'maturlty data."
   My monhly payment will be              t    I   eE   .32              ,   I will   make my monthly payrnent at
                                                                                                or a differnt phce if oquircd by tho Govermonl.


  pRlNclPAL ADVAT{CES. lf the enlire principalamount of the loan ig not advanced et the time of loan closing, the
  unedvsnced balance of the loan will be advanced at my request provided lhe Governmenl agreea to lhe advance. The
  Goremment must make tho advance povided the edvence is requasted for an authorized purpose. lnt€r€st shall
  accruo on the arnounl of each advance beglnning on the dete of he advance as shown in the Record of Advances
  bebw. I authorize lhe Ghv€rnment to 6nhr the anounl and date of the advane as shown in the Record of Mvances
  belor. I authorize lhe Govomment to enter the amounl and date of such advance on lhe Record of Advances.

  HOUSTNG ACT OF 1949. This promissory note b mado pursuant to litlE V of th6 Housing Act of 1949. lt is for ths lyps
  of loan indicaled in the'Type of Loan" block al lhe bp of his nota. This note shall be subjod to the present regulations
  of the Govemment and trc ils future regulalbns not inconslslont with the expross provisbns d this note.

A**dng        to                      Ad of 1995, ao pcnolr ra r:quircd to rcspond ro r coltcction of informrtion unlcr it dirphyt r vrlid OMB concol
                              Rcduotion
numbcr. Tts vrlid OMB conuol mmbcr for    Ns infonurion colcgtion ir 0575-0171 The drnc requiEd lo co[lPbc 6ir infonartion collecrion is cclirrl^lcd to
rvc6go   l!   ninutot F tG1po11tg imMing rhc aitlc fa widin! insrucriont, srching airling drtr rcr.         gethaing and minnining thc drtr rcdcd, ud
cornplrxing   rnd rwiar-hg t.:1!'d"j
                                              "{:!T{""'




                                                                                                                                    fxllf,tb'rl              n
Case 4:19-cv-00135-JHM-HBB Document 1-2 Filed 10/01/19 Page 2 of 3 PageID #: 7



                                                                                                          Account,   *-



ptyl|lufr d p'hdpd     rlll hfrrrrt l il[ EI     UI. SESE Fgrl{,r{'r       m un, v
                                           rp ,tettib makc mrnmr d F                 krdp.r ar anv flmc   b*c triy'r        dua.
 SmticffinrcHTTO pnEpAy. t hrve
    lnD[,!,rto'lrhdBd flt L rrurn
r-sfrtfr                            r  r 'p,uqfii*; wrr"ri i-mam r einorirsrr. r wil hil rho Gumnrf,il in
         tr{ I anr nrlrirg r Dnpsptl'*
                                 pdd n.pr,mrilrffEilps$mrnypgffiiGtnr.!.              rhc Gornrmmril use
 r rny nrho atr pwyrnrra                                                              e pdlht prqq,,t hrc
                                                      ffiiffi*ff   dl-fte   r   m&c
 rr oi my p.'*,n,ru u naroinc -*tn Opriiiffi nurtru prynrntutilslhr GG,ulfisdtgt|.rh xdtlb
                                                                              t

 ruil bc nodunerrrmar tc
                                     n urremadarny
                                                                                     rrls{domr'td
 r,nfir&s.Fad;Erfl!.$0thd?nudlnh-t*ffi'ulrrrriEa
             il-freia h. ct r r-q-ltr d rr ptvment
 Ifrffi                                                                               lu &n. rrut udr ttob wlo'od rt'
                                                            thr oorrilmont may d
 ASilSt *,JT OF Nfie I **r'Arl *rrl rya [rrt p.o**u o ni
                                    tiff-;4tft                                       ogrrr d g'E ne end in audt crac
 Er.Ni. rm  eo,-ntt    ffi     ,,5
                             ggNE '
 th. bnn'Gorrnmaf ud sun tr'
                                                          hc Gov€rffiEilsratl am unabtebobdn rilld.|ltcrdit
 CREDIT ELSHiltlEREcEfrmFErrEDL lgT,[y !o                    prrp"ci-tur ,,t hh the Goremmnt is gh&tg rn filr ban'
 rom othcr sclr.s d,tlunrbh rrhe.orrt Eir,rl
                                             trin"

 UsEcEanFlGATloN'le.rdlytothc.Gol,*nfilontthetth3fundalamborrowlngfromfire@vemmentwillonlybe
 usad   forilmoq;c*i[to&ad           by   [t' Gffeitmmt
                      oF p*opEHry. tf n,. pmg.ry co,r,ffid.d. tnpurrd.
                                                                       prrrdrcrerl or rdr.srced rror                      bor b    fl]
 GAIrE oR      s                                                                        rpurerrrtvrrtof''btmerr' or(3)
 boda,"rftd*r,"i}&il;';;ru,&
               'E                 b&edrnrilid t-'I'lonimct       d h op&tl d'0hlr fir'sn
 h rd tr & r                  wqry  sl$PGiilu' "lnho.ditfr; ;rr nm
                              'r,mndfi&;d                           rrair u rnnuuhtelv pev dt
 ili*ff{,te un,{d"r,*.,iffi
                  bc*; ;ilffi              pihiii. tr hE him"tei
 the entlre loan.

 Rffi,lRE[filrToRErN,[.lcEvWHFwATEcnEofr.rry!oryriodicallyprovl&thrGorgrrmenlwith
     tu                      ;#,i nry dfrrrilrrilithil r the Gorernmiit amnrtrrc tlld I can set a loan
               m cr,"*ffififfi5           eo at*rtsr motL*ilot\ or
 k         a
 torn r mporm-.tffii#H,l"ry*d;;rffi
                   frJffi*-ftt-Effi]t                             lsr  ln r g,ilde't "'sfitm
                                                                   '!a.o'tsbntar
                                      c-,** *n ae* ar src ecopt e prrr*antb3ecfrn    ailo{il b
 br cil[er *re*
                                                                       r

                ""                                 aigneo m  rfu                      502dote


 s[.tsStDYREPf,YMENTAGREEMENT.lagreibthorapayment(recaptrre)ofsubsidygrantedintheformof
                        under the Govemmenfs rcarlations'
 ilfnsnt aemUn*
  cREDlTtlALEToiloNPRoGRA,ttlryRnoUlERrnenrytafp.ofu?F,'E,phsenltled"cIEd*EhilherE
                                                                     hn is clasrlfisds'
  corulsilesf nttnq,tffi6nsfrr;tr'6".iiltlttv"['CmAr!q]Plirdvrfirie
                                             trr lhlsttl lcl d tg{g'
  nonfrogllantlocn p,,,rl*iiiiiiis*Ul 602 of


  OEFAIJLT. lt I do   ttd   poy                       #traril Yt{! O+r n f du'' I wflt be h dr&ut" lf I atn ln
                                  trc tu[ arnorfl d--qdf tmnhU
  aethdr0,e corsrilr'!*};;Jnc-6eunusr;dd;fufo-'t*turtonotpaysreorcropmramtbrec'ri.in(bE      lo&rdrHIor!,*td
  graGovu*rwrrmaynn.lrmrbkrmgrwililffitui-*rountuu,"-,iiii,fo-ranoea.r.[thf
                                                                     trilisrci evcn [ *awneurhsn lsm ln
  r'yffi:dr{gp. rrurifiilirorrurwoacqrpilpi*'ari-*,t"ad.rd                      p.rtr4i4e mmn$. tu'Go'snmrnt
  dd$. r* ffir"*g                          ruinr"or;fua;      *leilA-tn 0r,              tmbimrnadrtcly cs' ln
  w*rrfll rrivsherrohtooo rort am rn &hua-{;#-d.tr
                                                          nnoaovammr*twrcq,rnsd
                                                                      uv metoraltbrns    colt'and  experues in
  fidrdanrrcd"bdilGdffii,ry*"trr*i-ffiOlbbopi[6;;i
                            b ilra dant m ii'fril1ffi bi;dpihrbl" tar' ilrose  experuBs  includ* f* o'*r'ta'
  cnftrchg hh       e*t',nf,      rdo
  rsasonable attomoys Eas'
Case 4:19-cv-00135-JHM-HBB Document 1-2 Filed 10/01/19 Page 3 of 3 PageID #: 8




                                                                                                  *f           Account

 i*OIICE& Unhre qdccila h, rqSF e {flBril Edhod, any a& lhd Tld lt S,m.b ma u@ $ mq $ bo .-
 Srrn ff ffilrlrrg f or ly mr$ng lt hy lhd de.. rrufi b rnc at Ers prryl} idftcr lLbd $otn s*'r d[hn* rddAr it
 i-,gtro uL Amr*       r n& * lry mrat famn Aty nodc. lmtntd ho lhm b fto G6r€rmd[ $[ br-gryryt p
 aimngfffm, tnrdUUtOo'11flm1,Cd OSf rusI Eou.fefi-9?retse; c/i"
  lqlt qfilca n6r Eroap. flr- "rd..{r rrr 6tlFF ,olrdltrilt[r&rflill*tt:gftrnrtlffidtU
 dmrmt.ddte!!.
 OBUGATTONS OF PERSONS UNDER THIS NOTE. lf rmrE than one person elgne thb nde.                                e*h   pecon b tully and
                                                !r 0{r {DF- ftoftdlu tr.ryEB r ry m f$ sllomt
              ohffg.trd b t(..p   .t   of   h. purnhlr nuh                                    quEe
 f.ilonlty
 in Dordn rdn L e oumirhr, f,ety: a  aldonr   d ffi nob {}!o Sft{rd
                                                         L               to do *ffi Thi Goililnatt         ffi.
 mj1lm6 t &h1;-111d13 efi ]d.-.Etinf dr prur lrullv&rly c agrftil ril d uc Eeillr. T]rL rnrstr thil ryry
 ord C 113 nry Ur-oqdnC O pey d d [lc erprrilr omd mdr [& rM. Tt trtn tofiuef {td tS b'cidt
 porson sbning this note.

 WAIVERS.      I    ottrr pemon who har obl(plions undsr this note watue tm dghE of pre66nlm€nt and notice of
                   and any
 dlehonr. ,preseilr;enf'm€anr ihc    rlght b roquiro hc Gowmment to domand Paymont of amonb A,l3. "i.lotlcs of
 dlshonof moat3 Ure rlght to requira thc Govemment to glve notlca b ottrer peaona that amounb due hato noi bsen paid.

 WARNIII€: Fellur b ltrlly        dbdor *cunb                 etrd fu0ftl llmnchl lnlbnnrflon ln cmnocdon rlth ttty loan
 eppllcrflon mey mult ln ttrtcrmlnl0on of                    pmg!! lntlrn-c.curcntly brlng rcrlvra.tl_Alr A1$-$
 ftrturrlbdlrlrrHrncr                       th.                 of   AerlcuttunlDrbennont ngula0onr,          T C.F.R.   pltr 30tZ



                      Borofl, riaa L.                                                  Sottwg

                                                                                                                          Scd
                      Bonowsr                                                          Borower




                                  DATE                   AIVIOUNT              DATE                  AMOUNT                  DATE
           AMOUNT
 {ll s                                             ,tt   I                                 l{} s
 {21   3                                           /$3                                     rns
 itr   3                                          rlo )s                                   lns
 14)   s                                          nl)I                                     r8t   t
 /tt !l                                           nr\ I                                    tot   i
                                                  n1\ 3                                   '2.lr 3
 1613
 (7)   S                                          rl4) 3                                  2lt    3

                                                                                         TOTAL         S
Case 4:19-cv-00135-JHM-HBB Document 1-3 Filed 10/01/19 Page 1 of 7 PageID #: 9




                                                                                                                                      JLIL     I   4   ?AfiJ




    Form RD 3550",14 KY
                                                               [Spe   AboE Ttir Unc For   Lrydilt   Dr]
           l2{5)                                                                                                                            Fomfuprovcd
    @ev.
                                                                                                                                            OMB No. 0575-0172
                                                     Unitcd StaB         lhoarmrt ofAsriculfire
                                                                 Rural H6uB&ssrvicc-

                                               MORTGAGE X'OR KENTUCKY
   THlsM0RT0AGE("securityhluonlat")ismadeon                                  ittrly t4, 61O
   Themortgtgor       b  Tina L. Bnerleryl a sirgle I*!m
                                                                                                                       [D.r.l
                                                                                                            ("Borrowed').
   This scctsity lt}illffilt ir girm to. thc ulrira *ace or
                                                            l$t !{rtp &owb
   St*c Dqrmcu.degricr"hrc flace,), u,ios d&tsrE-i,ud-ffiil1.*-r"q                   -Cdiiil$urrips or succasrs tgnrrqry, ltnlrorl
                                                                           the Rurd tlar*ng
                                                                       _-        J,             ilr.l""g Ccme, Uuild t$tlrs
   Orputucar       otAgiotnuq, p.O.Bor 66&),    it   toui+ Irfiuard         631G6.
   Boromaq ia Fcabbd ts,Lcndcr under the rouoryhg promiu$ry nores and/or                        a$trydofi agrecm!frb (hcnin o-llccivcly                  .Note
   xtb&$   lre
             bcts reur&d tr assumed bv Borroryrini rli*-1ioru. r"r                        *""ilrifimmtf*rur        6c      ririfirniffior
                                                                                                                                                  enlled         )
  pqahlcm drcrmr'tydate                                                                                                                     paic crrier, due and


  D*coft{ElmqEl                                       Pqtncir    tAnqu*                                   lYlelflqvlrib
   JuIy 14,          2OlO                             $ 100,5@.@                                          July 14, 2O(l
   TtiE s*wey       leuffi f,eqqrcs t$ l*odcn (r) ilrc ryr)mcrt of {le dch sr,idalod
  qil.diionl drd nodifiqtiorc g.f                                                     ry tho Nlnq *{& intonc, rd rll rcuarqlr
                                  F   ues A $E Fry."ftiru orurud;iir, intg"{frs,.il.'"d;trqsr0h                ? toprqu ru
  F-of€!qr-cet8!{W6i! ssnritynffilc}d:p0rfhq1d;;iffi;;6rnpsnar*,cm.sr,rnttrtir.sccurltyla,u.*t
  hd lh! l'lols, ad (O tu EmPq!'c of ur mdir *iinme end ryhtdi ;4iici                                 t
                                                                           d, c-r.o b tu Bomura by tri! trrdh purcmrr io
  'm u'tc $l l4A$ or r4g0a Fs 6b-piipocq Bmoqrw @ hr6,                                    drfiil
                                                                                cru[, .ra com,ly b Lcoil rh;                                fftru,ffifr
  propctylocrcdh &0 coorilyof
                                         ,"[tlltl                     fulof      Kenuctry



 which has the addross      of   l2O Yictory Street                                                            llortoe          Gap
                                                     IStrccd
  Kcntucky          42t   /ta    tzrPl               ("Property Address");
                                                                                                                  tCrtyl




 Arlo
 valid oMB control number' The valid oMB conlrol number for this iifornation c'ollection                                                ro
                                                                                            is 0i7s-017i. Th, tine required lo complete
 lhis information collection is crlimared to cNeroge 15 minutes pe, iespon r. including the tine
 existing data sources, gathering and maintaining the data needed, and cimplering and reviewing
                                                                                                    lot,*ir*ing i*t*rtions, seorching
                                                                                                 thi collection oj inyormarion.
                                                                                                                                page I of6




                                                                                                                                  Lyt/trVirlV
Case 4:19-cv-00135-JHM-HBB Document 1-3 Filed 10/01/19 Page 2 of 7 PageID #: 10




        *o     ffiffirff"lfl*ffiffi"?"#or                                tarcaficr-cnc4 an rtr proqgty,.md ott crsemenrs,       appuficnances,
                                                                                                                        tatsoui'dffi "Eir,i,i
        s""r"bffi ffi H.r*fi
                           ';ru"ffidi:rffi
                                                             ffi   ff"mffi
           .   BoRRowER covEl.IANTs-*r{                 Bomvrtr is rrufiruy ri,ed of trc csu
     nfl
               TIIIs'gryIEI-rr   IN$TRUMENT oaililbina lrliform oovcnrm for       uional use snd tron-uniform
                                                                                                      -"'v"" e!
           .                                                                                                  covenants with limited
     vari{ious b-vi'{idi@loconsritute              nridifiril-i.fri;1il-ililfiffi;;;ffi;"1p;ffi;--
               LTNIFORM covENANTs. Borrower and Lender covenant and agrec
                                                                          as folrows:


     ,*ffi#ffi          #mffi.                                                                      E*m          rhar prmpdvpav-utu &!c &e
     ' trffi&Eryil-d*t*=ru;                                                                                                 f,ridr


    ffi
    WntDoteSco{dx
    trcorm uqc*
    sca.
                i*i*ri t
        (tnsneluntsrl nr.r               t@                                  rs   or le?*   *   ffiHffi-ffift-              normuT   *   o,cron

    eire66ia{*t
    m  tDo brsir oftmnm          ih   ard rcalmrblc       etfiC;ftip4tffiF&ffi
                                                               -- -.reE   v"$5'                  Er*"tr ttcfos
                                                                                                 Ev'    rro or    tuwtuc ir aocurdm ryirt
                                                                                                               s! rf,r*rrvl
    aryliCfblelaW.




                                                                                                                       r@#ffi,Hrffi
                                                                                                                         i o .m' nffi
                                                                            ffi                              Borora,
                                                                                                givc
                                                         *ffi'il",ffi
                                                                                                       to-

   ffitH     ffi iffiffiffifr
  **ew,uffiffim
      If ltc Fun& bld bv              La&r
   Bmwicr for &c cxocss-nr4u in ai*ur"* rtt
                                             cxoscd
   Lcndcrc my &uo is aot er&icm o nav m r.rcrm
   1s   6sp thq trrcIw umthlypqum.                 at
                                                         t edrifo frilff'iT'#rh

                                                        Lcn#r
                                                                   t itiiiffilt'"-i,ffi  uy ryttoablo hw, Lendcr shau recorm ro
                                                                       "ffiil@-o_r!ffiaurc 1ffi. If ee ,,fu&[ of tu he& hEId by
                                                                   roE Aisc$rilou:


  m      3. App$crfbnofPr


  m,m
  dirccrry o-arc ncnon a,-ou
  pangnPh. If Bcrowr mr[6
                                  ps,lt"tr
                                        tuc
                                             -
                                                 Bft;fi
                                                 pqrEoDre
                                                          ffiGrarh/'iifr Lf, T"-rffi ffi
                                                             aircdy,-ffi-rcrfrafifrility           fi,mErh
                                                                                                              ,ffiffi    ry#ffi JLffi
                                                                                                               b i-d*;*ipt   cuidco.f,u dre
  pqy]!|lots.




                                                                                                                         ffiH,flffi
 ,ffi^ffiq
 lho gvrng of nodcc.



                                                                                                                         Page2of6
Case 4:19-cv-00135-JHM-HBB Document 1-3 Filed 10/01/19 Page 3 of 7 PageID #: 11




    ',{-ff
    sbodiaarion       fr ffic &8tr'H,ffi.#.H,ffi
          ffiEffi flinr,non
                of this
                                                                nffi i::f fl Ht,i,'rur#ffi ::re'}
                               rry ocrcr mns#ol iln i,t" di-ffiw]
        5' H'ard or Pro'*rty hstftce Bn                             mw odssitrg or hereaftr crocrcd on ur.
                                           "t,!"d#Hflffi
    ffi ffi,ffiffi#L-Wtrfu                                      rbb irsurar,e ,nff     ffi ffi#ffi             ffiFffi
    nrf
    t!ry @i[
         oDtrir corrCIago   prcEctl*mdEt's rigb
                          m.nr*c'LcqOfe
                corcrags to                *rm 6'     ffi uriltd to ;arur;nh_-__-_ L---
                                                   m proocru
                                                ia rb                              z
         AII imrmpc Dolicils Pd rffials s[dl bo in e -ftni'acccpubto 'o tinrh 151d sh.tt irc6c
    ctarso.   I.&ffikw                                                                                     a


   ffi#srffimfrffiffiftffirffirHffiffi
    rrgtrunE qrrrcr ed L€Ddcr.

   sffiE#B"ffi,ffiw5
                                 Ltlrla rry E& proofof hsl
                               ffififfidI
                                                                 if not oadc   rytty   by   Bsrorrtr.


   ffif        flffi.iltr-
   ffi6rl*,n;imcffiopcay,o{ooq.nd,orw                               'G!!*',i,6G-I#;"'d-rp*.d-.hrrrtr
                                                               fJffir*flffi,ffi[ffi
   il-@G;trsT.iirr, drir Im&r-oay -ffiffi$'mf,,.                   L*6offiy ,.,e the poceeds to repeir or
                         icutrGd bv-fri! so.rdtv tnGrmaafl *rfre' ;;or e€o e;-"i; fi6i;6) dei=ft;
   ffifftrlfiSflHr,ffi eui'c *'
   ffi
   itu'.i"noildosm-ffi                                 roHH#{ffff#."iffi                         tffil ;}f.uffi r
  _
   ffiffiffiffiLffi"H't"%
  -^j-._,t31151l-Fp
  |,otrorecr
                          -ttrinfungtr-
       6, Pnrrorvttbn, j!|_qpqrfq        uC
                                         rnd hlec$oa
             t[ilI trot Gffi?r 9g! c nEPsir  $ga[on        tts property; Eortrwer's
                                                        of rts-.Prop-er{;             Isrr Apptkntbn;
                                                                            Doruwer's Lola                 cohotdr.
                                                                                            Aoothrrbn: rI.mrchotde.
                                                 6s Propdty, alloy the Propcrty to deterior&, 6i commit-urctg on the
  II$S;",PSTH q]rryT-+_                 irrpt'ry'Fqi ie-qld r.p.t -d s+Lf&,0i,!t$ri!A-ti,-id&.- Lffi'G;ii
  $-l$$g5gifffi                    adresuldi{ns an*i{qe      r'tipcrt},.-Bonuw#shatt-EE tdun if ey maiifri"ffi
  S lfFffi+ rh.$nr Iw+ g sinirL b_Qptr rtut in Leq|trt i;ood frie ju*Egut cqrtd ncuh in meltu,s ottc
  IP!ry__oI gi$If snlry lqnir tc liGo crualod bt, $b Serity lurtumr n Indcr,s wity ida!!r. Borlurffi
  T8y erc $leh a tEtlu8-uy_saing sc aEtion I proc8cdi4g to bc eisnri$Gd with a ruliru thlt in L"eqdEds mod frilh
  qGGmaIq     PTEIU(IE IryEiArG of ttrs B(roilrEd! futEr€gt h th Prouefv or odrer rnrrcrht-inoaiimcm of ttrc IEn crurrJ
  bv@
  aplkmionpqoqcs8' gavtrmtoillyfiIro orhaionan infwaruion orsminncmrb l"nd*Gfiid;-;frridcihE;ffi
  uy nnard intumltlm) in crction $ilh &c lun-GyidcmoGd by tb NotG, If ttir Sccuiry la3g1lglg;lt b o" I IcaschoE
                                                                                icquiros foc ridc ro-6p,.opcrty; e"-id,;frfd;ffi
  &cfco   uLtI, ehtt
  .rrE rE tifle ltErr nordergcutccrLia&rrgrcc
                      tror ut3[BE NlqtE r-llcr lglEcS u, tc llglElr
                                                      m uG  nerlr m itr srt$nr.
                                                                        rnftim.
        7: -PnoEclb_l of-Lad:dr
                       {_!t$t        ntllr
                                     IIIllr      fo  eq froporF.
                                                  .p eG  PrqpGrt}. tf Bomtper fiils ro  to pcrfum
                                                                                           eq_tum the covcnrqa
                                                                                                        covcorqa and
                                                                                                                  and rsramcnrr
  -_-l---BPj scct8lty.Itrdrum!ffi
  :3tsql{.m.ulg                       c ttst b I lrgrl goctcaug tha nury sidrif,crntly tfta lAfu,g dlEn io tc
  Pt'oe€rty (urch gs aFwidiag in unrurcy, ercbdq 6.r s6n*mai&r or 6rf6ieu[or to ilrorcc tJ,rc *-*ssiffir]ffi
  Lcatfr.my_(b md Fy-rg ndtlpvr ir ncccssrry !o prfrEcr tb ratre of tha Plropqty ud Lcndct's ridts fi ec -16;*tr*
            acaom nry-lmlrc Poyilt lry ee! scclrgd by r lim u&iclt lEs giodry 6wrthir Sccrnitv lasfrrnmr roncsdos h
                                                                                Afihoushl"aibrsravukidiiotrufilr
  ffififfifh?ffiffirffiand@insonttEPropcrtvlomrturep-irr.
  eb  pongraph T, Laodcis norquirEd to do !o.
  _    Ary-rmotm d$Esd_by Leadcr udcr trriq parrgryh 7 drall bocm sddiriml @ft of Borrocrcr rgclrcd b,y this
  sGffiy uE[ruEEoL unrcss-ItontE and l@ragrEelg oftcr lcrns ofp*5rmcnt, thcce amum shall bcar interca a,fr         rc
  rluc ofdisbryscruot d fic NG rrE tnd full bo pEnblq rvtttr inrcresi:-uiron nirtiie tom Graii to-no."*.rT"q-,iitill
  peynBt
      t. Rcfinarchg. If at.uty time it shall appcar to Lender drs Bmowcr nay bc abte o obtain a lom trom r rsroonsible
                                                            .and 0ffms for loms i& simrlq pE prG-d"rru.* *iu, .ir* th;
  cooperativc or prirrate credit souEe, at reasohible raqqs
  Lenderb request, apply for and accept such loan in sufticient rfrouot to poy uro noteEa    iry'irdcb1cd;;-;A;;fr'fi6r8




                                                                                                          Page 3-of-6
Case 4:19-cv-00135-JHM-HBB Document 1-3 Filed 10/01/19 Page 4 of 7 PageID #: 12




    ffi     tm tuiltuo eoviaes, trc e*i"r.at rtilit"-.frIfr frw -du-*ffi
    ryplicabte                                                   uv 's*i              ,
    not&silmsuc&cn&rc.'


   tq g@       rerilrcd by   6ii
                                                                       ffi"nlr#ffiffiffi8
   ,""jlL,ffiJ*lfffi                        .T3}1151'p ^r!"Iq_          _!!g   ; !vrrr:r. Emuirx_of !b dry for papart or
   srE rnrErs$ DsEovcr s mrsf,GG nrccgs!*l ro        Aly. foftcrrurco
                                                       ry+
   not bs a waivaoforprroclt&tbc qgcireofrryrirh orrrmc.trr                b I.& b arm!fuing rry rfu or rcmcty-rtaft
        ra Slmrr iru rrrgr               eouEq!-.ifft lIi--ffii-fi.lrmy;              cov.cnua md agracmcmr of &ir
                                                                         $oa[rcr- s-"rdil;ilfq;'to
                                               dn,.ids* gq E dsns ;?G.Effii
   HIM                                                                            -Ib               re roviriou or


  .m
  qliliog it tv &u shii       I




  @ffi
  thfoipmgrs                                                o ha,a    bear givar to          *@
                                                                                      Burur* E r-o*     *ffi;
                                                                                                        '.*          #',iffif;
  ro-fuffm*H
          Souity Inrrnffi eoa m
  Froyforiflrs of rhir                              Xou


  rcmedia povidcd in rt!      iut,n:nt   arc orfoi&nire rc rcmooics   su,ruraE f,*.
                                                                                                                              #
                             Ccly'        n*   0!*nontl$es rccolp or onJJdnibrmed copy of the Note and of this security
  I*"fuf*t'r

  ,uffi             flffiffi,fiffiffi
  ru@W*il;l*"U_mf,,{Sffiffiffi
 m,ffi
 ffi%T[lffiffsccuryrestkthd€ovaiiitson-dudtffi-Eiffis;'ffi                                  ;tr;ilil
 pu ffi
 _ l&   S.b ofilotGi -Chrlge of l,one S:rvi$r. Tto NoE s a ortiat i
               ii-*to'ons & nue'rmoc-i,iiffit             rt;;[da;
 (htwa as se dlam ssviccf)-td eottocc nodty -pqlm_-----_a* *i; fi; Noc udffiffi#tr;I$fffi*H",ffiffi
                                                                                           rbis   scflriry hsr,mcmr. Ttorc   atso



     lr. uriturr FGdGnl xon*Lolclt r"rwtd*-IrTffiffi?ffitrffiiffiiliffiffi* hw rypticrbtc
 &rscloqllr of this *euriry- ixrurm L areE4 kmAcr'shrtt hn
                                                ffi#ilr".*"
                                                w 'lt,.w ffi;io6; fri,'futsfrffi;" ia accordmce rrirh
                                                                                                                              no

 mch edcrd Proccfuc.                          "


                                                                                                      jhffirffiffi,u
                                                                                                           Page   4of6
Case 4:19-cv-00135-JHM-HBB Document 1-3 Filed 10/01/19 Page 5 of 7 PageID #: 13




        Borrowq shall p-romptly give Lender *ritten notice of any investigation, claim, demand, lawsuit or other action by any
   gov€mffiItd   6 rquhry rgcscyorpiroepurry invotvingdc Plop€xry and anyhizrdms:ilhrncG or cmvirmmmil hi
   or rquldiln of ultitlt Bcrwtr hc rcfrnl hioille. If Esrocrcr-lclirt. or linoifd bv uv rowrmentrl s rGsrrhtsr.t,
   rubcity, t+ qy rcmo\nl c othcr rtraodirfun of-uy hazrdar sut*rics rftctitrg he-hdrary is oscrcsary, $flotflfi'
   shelt pornptly ttts rll nEcessett rcmcdilil ffdfis h acrfodmEs wlth rpplicablc cnvirfumat tiw rid reEulari@f
       .As used in this paragraph "hazardous substances" are those su6dtances defined as toxic or hazarf,ous substances by
   envitffittal   !"*. S Oe fo.lbwing-arbffiffi: gasolhe, ketosene, other llarnmable or toxic petoleum products, toxii
   pedctlec and herb[ilej, voladlc solvte8, Eeia]s cotrtlfoiing asb*tos or formaldehyde, and iadioactive'materiais. As
   used in-this paragraph, "environrnental law'i mcans fcderat laws-and rcgulations and lawi aid regulations of the jurisdiction
   where thc Prqofty is locad thtrehE to healt[ mft4y or envirouuadl olobctim.
       21. Crut Collaterdht$ou. Dc&ult hererudcr-drall conrtinre dcfruh            r&  any other real estate security instument
   hetd by-Lufu and executed or assurned by Borrower, and defauh unaei'any ottrer suih security instrument shill constitute
   deftuftherwdor.
       NON-UNIFORM COVENANTS. Borrower and Lcndcr further covenllt md sgree rs follows:
       22. SHOULD PEFAULT gqqu h tte pcrfununce or dischargJolany oUtieationi^ tt is insmlment or secured by this
  instumeng or Srytd any one of trc prties imrd u Borrowrrr dieir be a6cured an incompeten! or should any onc 6f ttre
  putioErmd ac Bontw bc die*arged il bmhryncy or doclalod an irclvooq or m*s m urdgm frr fi? bmifit of
  crtdltas, Lctrdctr, rt ilB oFfon, with u witfrour nuicc, ma!,: (a) dcclas tho Gdirc utmt rrydd uEdGr &c mtc rnd sny
  tfficss to t,crd6 t€r*y scctrrcd tnmcAmp dE                -rrd
                                                           pelabls, (b) br ttp accorut bf Bqrorver irour rnd fi
  rtuorbhccpcarqernpabirarinu.meofd-*aeor**m;aidiirmcremrunopcrV,(ctwmrylicdoidi
  fttilFodHooofthi*       iilruunont, wittoute
  itad@plignof thir hlotmat,                   wfiild nadnilbor*u*is
                                      wihout&widmcc                       bcriagofrffqi;ti,6doo, hi*crccoivi'
                                                       aldTrfrbou-ldss of hcringofnfilDplicatioo,hrtLrrceoivdr
  ryotird frrthc lropcty, @ f {flE pwctr ofreccivems h likc cl:cr, (O forEchoo-&is insuufrirrt ar pbvidcd horein c
  by las, and (o) lofuin my d dt o&!r d8hr ud twrsdc prouiabd hcrcin c byprcaont c fuc hw.
       23. Thc Foccods of fqeloaurc qh $dl bo rylid ih tc SllornhE ordcto tbo paymt of: (a) coms rnd cmcrucs
  itrddsd to mhn:irng w oqsing wirt the prcvbitdi bctlof, O) anv pid lm rscdrqi bl, terv or a-ciromt srui to bc
  so paid, (c)thc6tcvidcncodBfu notetiddl             ioffiEgtoLmdorscwrdhddby, (d) infirisliqrrofrwrdrcquircd
  by law oi a comp*rt court b bi so      p4
                                       (e) at Lende/s o$ion, any other indebtedness-of'Bbrrower owing to Lcnder, ahd (0
  any balancc b Bonowa. At forcclo$rc or other sale of,all or any part of the Property, Lender and its agents may bid and
  puicha*as,a.sf*gpd.may pryLendrh share of the purchase piice by cteditirig sri6h amount on any-debs of bonower
  oriqgE Letrd*,     in ilrsarder prwcribed rbore.
        !f,   Borrorm egrtcr thn    lader sill rd bG bmd by my prw or firnue strE lawq (a) prsvidiry for rahuirrn,
  amraiBlt M                onucmpion of ths Egpcrty, Olproheiting maimcaeoc of aa ukn br a-fficicngy judgncnt u
  ffiiag tts ffitt         thoeof or tho tinc wilhitr crhich glch lctim nr bc kruta (c) rrcrcribim mv ottrr omoo of
   limitatforu, (d) allowing any right of redernption or possession followin! any foneclosurc ialle, or (e) Iimiting flrc conditions
  whicb Lender may by regulatio:r impose, including the intcrcst rate it may charge, as a condition of approving a tansfer of the
  Property to a nctv Beporyc, Bstowcr eqplgslty uaives the benefit of any such state law. Borrower hereby relinquishes,
  waivos, and conveyr dl rig[is, iEhodo or cmorElmrtq of descent, dower, and curtesy.
        25. Releesc. Upm tcrmiaxion of this mortggq after pelmrent in full, the mo[tg.gee, at Borrowq's cleange, shall
  execut€ and lile or ttomd aucb insmmenm of rulease, sitit&otion and termMon in proper fomr pur*rmr to the
  requirements contained in KRS 382.365
        26. Riders to this Security Instrumcnt. If one or more riders are executed by Borrower and recorded together with
  this Security Instnrment, the covenants and agcements of each rider shall be incorporated into and shall amend and
  supplement the covenants and agreements of this Security Instnrment as if the rider(s) were a part of this Security Instrument
  [Check applicable box]

        E   Condorninium   Rider     E   Planned Unit Development   Rider tr Othe(s) tspeci&I



      BY SIGNING BELOW, Borrower accep$ and agrees to the terms and covenants containod              in pages   I   through 6 of this
  Sccurity Instrument and in any rider cxecuted by Borower and recorded with this Seourig




                                                                                                                [SEAL]
                                                                     (Bonower)



                                                                                                             Page 5    of6
Case 4:19-cv-00135-JHM-HBB Document 1-3 Filed 10/01/19 Page 6 of 7 PageID #: 14




  STATE OFKENTUCKY )                                                                ACKNOWLEDGMENT
  cou'NITYoF hllins ]
      Before me,            Je    A- Evans ffl                                                          a   Notary Public in and for the

  Countyof Ediiffi                                -penonsllyappearcd"        IfE ['       It?q,t 8
                                          -                                      that phe .                          executd the forcgoing
                                      .                        utto acknowledgcd
  instrumeil   on thc
                      . l4tll     day   of Julv                          . 2OlO as her                                free act and decd'


      WIINESS my handand          official seal this l4th                  @ of   illr'lv         ,,'                 zOtO   '


  [suL]
                                                                                          < *e,a                             lrlotsrrpublic


  My commission cxpires:          lGl-2ou

                                                           PREPARER'S STATEMENT
                                                                                              Stahs Departnent of Agrioulture, and
  The form of tbis instrum€nt was drafted by thcolfire oftrr"-c*oar-counsel of thc United
  tfri-t rrciiJ ir, it r Utarrt tpaoo in thc fonir was inscrtcd by or under the direction of:

   Joe A. EirAS            III
                                                                            P.o. Bol ess,         uaa{ffi?te,             rY,
                                                        RECORDER'S CERTIFICATE

  STATE OFKEIVTUCKY                                    )
                                                                     ssl
  COT'NTYOF                                            l
                                                            Clerk of thc County Court for the County aforesaid, do cefiiry thatthe
  forcgotng mortgagc was on
                                                                                                                                      duly
  lodged for record   _          at           o'clock_M., whereupon the    same, with the foregoing and this certificate, have bcen

  rccordcd in my officc.
      Given under mY hand this                                day   of


                                                                           eiW--eottnty                      Court
                                                                           By                                           D.C.




                                                                                                                          Page 6   of6
Case 4:19-cv-00135-JHM-HBB Document 1-3 Filed 10/01/19 Page 7 of 7 PageID #: 15




                                  EXHIBIT . LEGAL DESCRIPTION


       PSFCgt-;t: The south half of Lots No. 73 and 74 as shown on plat of Morton Addition to
       Mortons Gap, Kentucky, recorded in Deed Book 8g, page 12s, Hopkins county court
      Clerk's Office, and beginning at the northwest corner of Kentucky Street and irooked
      Street and running East 150 feet with the Kentucky Sbeet to the iorner of Lot No. 75 in
      said Addition; thence Northerly with ttre line of Lot 75, 75 feet to a marker tot be planted;
      thencrWesterly parallelwith Kentucky Street 150feetto Crooked Street;thence Sbutherty
      with Crooked Street 75 feet to the point of beginning.

      There is reserued and excepted from the above described property the easternmost 1S'
      of the South half of Lot74.

      All of the minerals within and underlying the above described property are reserved and
      excepted from this conveyance.

       +RCEL 2: The northern one-half of Lots No. 73 and 74 as shown on plat of Mortons
      Addition to the City of Mortons Gap, Kentucky, recorded in Deed Book 89 at page 125,
      Hopkins County Court Glerk's Office.

      Beginning at a stake in the East edge of Crooked Street 75 feet North of the intersection
      of Kentucky Street and Crooked Street; running thence N. 31-45 E.75 feet to a stake,
     original comer in the South edge of a 1 0 foot alley; thence S. 58-15 E. 1 50 feet to a stake,
     corner of Lots Nos. 74 and 75 in the South edge of said alley; thence S. 3145 W. 75 feet
     to a stake, formerly Mary Frances Thomas' comer, novrr James A. Dugger's corner; running
     thence with Jarnes A. Dugger's line, N. 58-15 W. and parallelwith Kentucky Street, 156
     feet to the point of beginning.

     Being the same realestate conveyed by Jeffery T. Parker, et ux., to Tina L. Pressley, a
     single peftion, by deed dated July 14, 2010, and of record in Deed Book           page
     _,       Hopkins County court Clerk's Office.                                 --,




                                                 {tP
Case 4:19-cv-00135-JHM-HBB Document 1-4 Filed 10/01/19 Page 1 of 2 PageID #: 16




           FanulDtj50-t2
           Gsv.9{6}




         f . Crtcltrtry   Odfhd rquity.




                srrcr pricc, conrEucti@tGtrulitili.
                                                    cor! or btrr ofthcsc osb, whicrtcr,lr
                                                                                          h applhrbrc
                Apglircd vrtnc    ar   dchuirr.drt ttc tioc of Iou
                                                                   ryprwrUoUigrihU


       frffi
       Martct t/rlrc ofpropcrty locaicd at:
                                            trH"Hs,t"lffi :?r*ffijrffi *ffi
                                                                                                        ffi##
       120    Victorv
       xortonegroffi
                            Sr_


                                                                        r 100,500.
                                                                          a-r-_
                                                                                     oo

      Lcsc Prior Licar
                                                                         3_          Hetd by

      Lcsg Subordinatc Affodablc
                                                                        t
                                 Houring prrodrrts
                                                                        3
                                                                        j--HoldrY    g.ut-
                                                                        .- -**_-ncfaUf
     !ffim,#r,                                                                   ,
                                                                        ;*i*fss*se
                                                                                     Hcld by




     SmcmdoririulEodtv
     t*tmtr"ltlcivu[aigir^.1             cquiry by 6rc   ruartorv4uc,
                                                                        l&94*--       x,




                                                                                                            cG




                                                                                                         fiWVrlU
Case 4:19-cv-00135-JHM-HBB Document 1-4 Filed 10/01/19 Page 2 of 2 PageID #: 17




                                                  .   -tl   r




                                                                             Avcr.83 irlcrlrt rzE   Fid
                                                                                2.t       3.t        a.l

                        0-59                                                                        .4         .n        .n .ll
                       60 - ll9                       .s0             .t0       .50       .49       .a         3l        .2t .u
                      120 - 179                       .50             .50       .$        .4t       .0         .30       .20 .10
                      180   -   219                   .fl}            .50       .49       .42       36         .A        .18 .09
                      2fr - 2!t,                      .50             .50       .45       .t8       .33        .21       .tl .09
                      300 - 359                       .50             .45       .{)       .3a       .29        .2t       .14 .@
                      360&lp                          .17             .{0       36        .31       .26        .19       .13 .s)
         5. Cdcdrtilg&crptuc
                    C\tudMr*stvdu
             LEIS
                    O$ilrlpuat dpric       lirnr rod .ubordilat!             afi!&lc touing prcductS
                    BIS!th$!,
                  talrd{r'cforiry colt,
                    Principol rctrction lt Dtc nlc,
                    OiSilrl cqoity (rrc pmgnpt 3) rud
                    Cepitrl ioprvrocur (rcc 7 CFR pan 3550)

             EQUALS
                 Appocietion valuc.   (Iffiir   ir r poritivc rahr, mnthua)
             TIMES
                  Pcrcafip h pragppl 4 (if rpplicablc),
                  PerccoEgc ir prrrgr.Dh S, srd
                  Rchn ol bonoqrc/s origind cquity              (   10096 - pcrccoUgc in perlagaph 3).
            EQUALS
                  VlecWrdrelUligatbncapturc. Rcoptrc                            &rc equale rhc lerscr of0rir figurc or
                  ItG.BEtofdtqyl!8lhcltr
         Bonor< agrcel b pry r€caplure in accoldotcc with thir rgr€ctD.nt

                                                                                                           Dslc
                                                                                                                  o?-14-2010


                                                                                                                   0?-14-2010
